MP Fashion Inc. v Woori Am. Bank (2015 NY Slip Op 03614)





MP Fashion Inc. v Woori Am. Bank


2015 NY Slip Op 03614


Decided on April 30, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 30, 2015

Acosta, J.P., Saxe, DeGrasse, Richter, JJ.


653599/11 14979 14978

[*1] MP Fashion Inc., Plaintiff-Appellant,
vWoori America Bank, Defendant-Respondent.


Anthony Balsamo, New York, for appellant.
Koven & Krausz, New York (Laurence Reinlieb of counsel), for respondent.

Judgment, Supreme Court, New York County (Jeffrey K. Oing, J.), entered August 27, 2014, which dismissed the complaint at the close of plaintiff's evidence, and brings up for review an order, same court and Justice, entered on or about September 13, 2013, which, to the extent appealed from, denied plaintiff's cross motion for summary judgment, unanimously affirmed, with costs. Appeal from aforementioned order, unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
The question whether plaintiff's presented documents were in strict compliance with the letter of credit is one of law, which the motion court should have considered based on the documents themselves, independent of any disputes or questions of fact
concerning the underlying transaction (Banco Nacional De Mexico, S.A. Integrante Del Grupo Financiero Banamex v Societe Generale, 34 AD3d 124, 128-129 [1st Dept 2006]). Plaintiff's documents were not in strict conformity with the letter of credit (United Commodities-Greece v Fidelity Intl. Bank, 64 NY2d 449, 455 [1985], and, therefore, the dismissal of the complaint, although rendered at trial, rather than on summary judgment, was proper.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 30, 2015
CLERK